O’NEILL / HASSEN Attorneys at Law

duly 9, 2021

VIA ECF and Email
Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Fabian Ruffat, 20 Cr. 488 (JGK)
Dear Judge Koeltl:

I represent Fabian Ruffat in the above-captioned matter. I write to
request that Mr. Ruffat’s sentencing be adjourned for approximately eight
weeks. The government consents to this request for an adjournment.

This adjournment is necessary because I am still gathering reports and
letters of support for Mr. Ruffat. These processes have been significantly
delayed by the pandemic and the conditions in the Essex County Facility in
which Mr. Ruffat is held. It has been difficult to get records from service
providers for the past year. These materials are all necessary in order to aid
the Court in fashioning an appropriate sentence. Mr. Ruffat was arrested at
19 years old and is charged with a serious federal offense. There are
significant mitigating circumstances in his life, but I am still gathering the
support materials I need for the sentencing memorandum.

I thank the Court for its attention to this matter and consideration of
this request.

AOI Ger £9 rey FRLIQAL Respectfully submitted,
Hcp OG Ee ay ear}, AE /sf
fo:gbae,

C oN ORO ERED Grainne E, O’Neill

GL ol Attorney for Fabian Ruffat
Mh “co bi YAO
Q) ar = aor

1/ P (646) 608-6997 4/ www.oandh.net
2/ F (212) 203-1858 5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217

3 / grainne@oandh.net § / 9213 2082 E6FO 93EA 0673 EA30 C7EB 7E03 1818 82FA

 
